                                                                                                   Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

LILHYPER, INC. v. UNITED LIFT EQUIPMENT, LLC                      Case No.: 19cv1304-JAH(RBB)
                                                                Time Spent:

HON. RUBEN B. BROOKS                 CT. DEPUTY VICKY LEE                 Rptr.

                                                 Attorneys
                      Plaintiffs                                             Defendants




 PROCEEDINGS:               ☐ In Chambers                    ☐ In Court                ☐ Telephonic


In view of the Order Staying Case Pending Bankruptcy Proceedings [ECF No. 8], the early neutral evaluation
conference set for March 4, 2020, is vacated.




DATE: February 26, 2020                      IT IS SO ORDERED:
                                                                          Ruben B. Brooks,
                                                                          U.S. Magistrate Judge
cc: Judge Houston
  All Parties of Record
